In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (McCarty, J.), dated October 23, 1995, which granted the defendant’s motion to transfer the action from Bronx County to Nassau County.
Ordered that the order is affirmed, with costs.
The plaintiff allegedly was injured while working in Nassau County in September 1993. He commenced this action in December 1994, placing venue in Bronx County on the basis of his alleged residence. Along with' its answer, the defendant served a demand to change venue but failed to move within 15 days thereof to change venue to Nassau County (see, CPLR 511). During discovery, Workers’ Compensation documents were produced indicating that the plaintiff resided in Bronx County from October 1993 to June 1994, but that in July 1994 he changed his address to Suffern, Rockland County.
In July 1995, the defendant moved to transfer the action from Bronx County to Nassau County on the ground that the plaintiff did not reside in Bronx County on the date of the commencement of the action and on the ground that the material witnesses would be inconvenienced by a trial in Bronx County. The Supreme Court granted this motion.
The plaintiff resided in Rockland County at the time the action was commenced (see, CPLR 503 [a]). Moreover, we find that the defendant promptly moved to change venue after ascertaining the plaintiff’s true residence (see, CPLR 511; Roman v Brereton, 182 AD2d 556, 557; Philogene v Fuller Auto Leasing, 167 AD2d 178, 179). Bracken, J. P., Miller, Joy, Hart and Krausman, JJ., concur.